PER CURIAM
Petitioner seeks review of a final order of the Superintendent of the Oregon State Penitentiary that found that he had violated a disciplinary rule and imposed, inter alia, a $50 fine. His contentions that there is not sufficient evidence to support the finding of guilty and that he was denied his right to representation and his right to present evidence at the hearing are wrong. However, respondent concedes, and we agree, that the fine is unlawful. State v. Watson, 90 Or App 85, 750 P2d 1188 (1988).
Fine vacated; otherwise affirmed.